Citation Nr: 1647197	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected diabetes mellitus (DM) with impotence and cataracts, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected diabetic nephropathy, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

6.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for spina bifida.  

7.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for major depressive disorder.   

8.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for anxiety.   

9.  Entitlement to service connection for hypertension, to include as secondary to service connected disabilities.

10.  Entitlement to service connection for a tooth disorder, to include as secondary to service connected disabilities.

11.  Entitlement to service connection for high cholesterol.  

12.  Entitlement to an effective date prior to April 4, 2012 for the grant of a separate evaluation for diabetic nephropathy.

13.  Entitlement to an effective date prior to April 4, 2012 for the grant of an increased rating of 20 percent for peripheral neuropathy of the right lower extremity.  

14.  Entitlement to an effective date prior to March 30, 2011 for the grant of an increased rating of 20 percent for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to an effective date prior to March 30, 2011 for the grant of service connection of PTSD.  

16.  Entitlement to an effective date prior to March 30, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).  

17.  Entitlement to an effective date prior to March 30, 2011 for the grant of Dependents' Educational Assistance (DEA).  


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, E.M. and C.M.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had honorable active service from May 1969 to February 1972, with service in Vietnam.  By a March 1978 administrative decision, VA determined that the Veteran's discharge for the period of service from April 1974 to May 1977 was under other than honorable conditions and therefore, was a bar to the award of VA compensation benefits.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in Virtual VA reveals recent VA treatment records for the Veteran's disabilities, in addition to documents that are duplicative or irrelevant to the issue on appeal.

The issue of entitlement to the withholding of attorney fees has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran has appealed the issues of entitlement to special monthly compensation (SMC) due to the need for aid and attendance and entitlement to an earlier effective for the grant of entitlement to SMC based on housebound status.  However, these issues are not currently certified to the Board and thus it appears the RO is still actively working these claims.  Accordingly, the Board will not exercise jurisdiction over these issues.  

The issues of entitlement to increased evaluations for peripheral neuropathy of the bilateral extremities and for PTSD, entitlement to service connection for hypertension, a tooth disorder, depressive disorder, and anxiety, and entitlement to earlier effective dates for peripheral neuropathy of the bilateral lower extremities, TDIU, and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetic nephropathy is not productive of some constant albuminuria with some edema or, definite decrease in kidney function.  

2.  Prior to December 2, 2015, the Veteran's service-connected DM requires treatment through insulin and a restricted diet, but not regulation of activities; on and after December 2, 2015, DM requires insulin, a restricted diet, regulation of activities, and twice monthly visits to a diabetic care provider due to episodes of hypoglycemia or ketoacidosis.

3.  Service connection for spina bifida was last denied by the RO in December 1981; the Veteran did not appeal that decision or submit new and material evidence within one year.  

4.  The new evidence associated with the claims file since the December 1981 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim for service connection for spina bifida, and raises a reasonable possibility of substantiating the claim.

5.  High cholesterol is a laboratory result and not an actual disability for which VA compensation benefits are payable.

6.  An informal claim for an increased evaluation for diabetes mellitus was received by VA on March 30, 2011, and entitlement to a compensable evaluation for diabetic nephropathy was shown on an October 26, 2009 VA examination.  

7.  A formal or informal claim for service connection for PTSD was not received by VA prior to March 30, 2011, and entitlement to PTSD was not established until an October 19, 2011 VA examination diagnosed PTSD based on verified stressors.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7541 (2015).  

2.  Prior to December 2, 2015, the criteria for an increased evaluation for DM with impotence and cataracts has not meet met; on and after December 2, 2015, the criteria for an evaluation of 60 percent, but no higher, for DM with impotence and cataracts has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2015); Diagnostic Code 7599-7522 (2015); 4.31, 4.115a, 4.115b.

3.  The December 1981 rating decision denying service connection for spina bifida is final.  38 U.S.C.A. § 7104 (West 2014) 38 C.F.R. §§ 3.156(a), 3.159 (2015).

4.  New and material evidence to reopen the claim for service connection for spina bifida has been received; the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).

5.  Entitlement to service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

6.  The criteria for an effective date of March 30, 2011, but no earlier, for the grant of a separate evaluation for diabetic nephropathy have been met.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).

7.  The criteria for an effective date earlier than March 30, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter dated April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and service personnel records have been obtained.  Additionally, the Veteran was afforded VA examinations for his disabilities in June 2011 for his diabetes mellitus; September 2012 for his diabetes related eye disability; October 2012 for his diabetes; and December 2015 for his diabetes related disabilities.  Private treatment records have been obtained.  Limited Social Security Administration (SSA) records are associated with the claims file.  In a March 2013 memorandum, the RO issued a formal finding on the unavailability of further SSA records.  All procedures were followed and the Board finds that any further attempts to obtain such record would be futile and need not be attempted.  VA records dated through 2016 are also associated with the claims folder.  Finally, the Veteran has provided lay statements regarding his disabilities and these statements are associated with the claims file.  

Additionally, the Veteran testified at an April 2015 Board hearing.  A Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties.  38 C.F.R. 
§ 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the presence and etiology of claimed service connected disabilities, in addition to ascertaining the severity of his increased rating claims and the effective dates of his earlier effective date claims.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Diabetic Nephropathy

The Veteran's diabetes mellitus was service connected with nephropathy, impotence, and cataracts.  As of December 2011, it was still service-connected in that manner.  In a March 2013 rating decision, the RO assigned a separate evaluation for diabetic nephropathy and assigned a 30 percent evaluation, effective April 4, 2012.  The Veteran filed a notice of disagreement to such rating in April 2013.  

Renal involvement in diabetes mellitus is to be rated as renal dysfunction.  38 C.F.R. § 4.115(b), Diagnostic Code 7541.  For renal dysfunction, the Veteran's 30 percent rating reflects dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

A 60 percent evaluation is assigned for renal dysfunction with constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101, which requires diastolic pressure predominantly 120 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is assigned for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg percent, or creatinine 4 to 8 mg percent, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN more than 80 mg percent, or creatinine more than 8mg percent, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115(a). 

Regarding the Veteran's hypertension, at a May 2011 VA diabetes examination, the Veteran had blood pressure readings of 150/70 in the left arm and 148/70 in the right arm.  In an October 2012 VA record, blood pressure was 174/88.  In VA records dated in January 2013 and June 2013, he had readings of 153/91, 147/77, and 150/90.  In July 2013 his reading was recorded as 163/80 and in February 2014 it was 120/74.  In a September 2014 VA record, his blood pressure was 140/80.  In April 2015 VA records, his readings were 140/90 and 144/73.  In July 2015 his blood pressure was 140/80 and during January 2016 VA treatment it measured 145/80.  In a May 2013 Clarksdale Medical Specialists record, his blood pressure reading was 152/92.  At his December 2015 VA examination his blood pressure readings were 124/78, 136/76 and 130/75.  

A May 2011 VA diabetes examination was conducted.  It was noted that he had had hypertension for at least 15 years but that he did not have renal insufficiency.  The examiner did note mild nephropathy.  

In October 2012 the Veteran was afforded a VA diabetes examination.  The examiner noted that the Veteran did not have the recognized complication of DM of diabetic nephropathy or renal dysfunction caused by DM.  Specifically regarding any nephropathy, the examiner noted that the Veteran's diabetes had been under excellent control and any kidney damage or proteinuria was more likely due from his hypertension and cocaine use.  The examiner cited studies finding that cocaine impaired kidney function through a variety of mechanisms.  

A December 2015 VA diabetes examination was conducted.  The examiner indicated that the Veteran did not have any recognized complication of diabetes involving renal dysfunction or nephropathy or any kidney disease.  The examiner noted that there was no edema in the right or left lower extremities and the Veteran's bowels sounded normal and did not indicate incontinence.  The examiner did note that urinary analysis indicated elevated glucose as well as serum creatinine; however, these findings supported the Veteran's diagnosis of diabetes without indicating any renal dysfunction.  

The Board notes that in April 2015 the Veteran testified at a Board hearing for his service connected disabilities and claimed disabilities, including his diabetic nephropathy.  At that hearing the Veteran testified that his most recent symptomatology included urinating on himself, and his bowels would move themselves.  He noted that he often carried an extra set of clothes in case of accidents.  See April 2015 Board Hearing Transcript, p.16.  

VA treatment records indicate treatment for the Veteran's diabetes, but no relevant information regarding ratings under the relevant criteria.  

The Board finds that the evidence of record does not support a rating in excess of 30 percent for the service-connected diabetic nephropathy.  None of the VA examinations indicate any decrease in kidney function or albuminuria with edema.  See 38 C.F.R. § 4.115(a).  Additionally, the December 2015 VA examination noted there was no kidney disease and no edema in the right or left lower extremities.  Furthermore, the examiner found that the Veteran's bowels sounded normal and did not indicate incontinence.  Moreover, the blood pressure readings do not indicate diastolic pressures predominantly 120 or more; rather, the readings for diastolic pressures ranged from approximately 70 to the 90s.  At no point did the diastolic pressure reach 120, and the predominant pressure readings were in between 70 and the low 90s.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the Board finds that an increased evaluation is not warranted.

The Board notes the Veteran's assertions of bowel and bladder dysfunction, including wetting himself uncontrollably and needing to carry around an extra set of clothing at his April 2015 VA Board hearing; however, it finds that the examiner's December 2015 findings hold more probative weight as to the etiology of those symptoms.  Thus, the evidence does not support a finding of a rating in excess of 30 percent for the Veteran's diabetic nephropathy.  

Diabetes Mellitus with Impotence and Cataracts

The Veteran was granted service connection for diabetes mellitus with associated impotence and cataracts in March 2003 and assigned a 20 percent rating.  In March 2011 the Veteran filed for an increase in his 20 percent rating, and the rating was continued in a December 2011 rating decision.  In May 2012 the Veteran filed a notice of disagreement to the continuance and perfected his appeal to the issue.

The Veteran's diabetes mellitus type II has been assigned a 20 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  Regulation of activities is required for all ratings in excess of 20 percent, and is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In May 2011, the Veteran was afforded a VA examination for his diabetes mellitus.  The examiner noted the Veteran's history of diabetes.  The Veteran reported that he had not had any ketoacidosis or hypoglycemia and had not been hospitalized for either.  The Veteran was being treated orally for his condition with continuous medication.  The Veteran reported blurred vision intermittently.  The examiner noted that a September 2009 VA Examination showed no diabetic retinopathy.  The examiner noted that there was not a history of hospitalization, surgery or trauma due to the Veteran's condition, but that the Veteran experienced incapacitation periods due to his eye disease.  The examiner noted the diabetes was under great control due to glyburide and metformin.  

In a June 2011 VA examination regarding the Veteran's eyes, the examiner noted that the Veteran's right and left funduscopic examination findings were normal.  Visual acuity was not worse than 5/200 and there was no noted corneal disorder.  Slit lamp findings of both eyes were normal.  The examiner did not a lens abnormality of nuclear sclerosis in both eyes but there were no findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of any eye injury or other eye disorders.  The Veteran was diagnosed with cataracts but they were found to not have any effect on his usual daily activities.  His cataracts were found to be non visually significant and age appropriate in both eyes.  They were considered multifactorial and, based on their advancement, age related as opposed to caused by his diabetes.  The diagnosis was diabetes without retinopathy and cataracts.  

In a September 2012 VA eye examination, the diagnosis was cataracts.  At that examination the examiner found that the Veteran's current eye condition, specifically cataracts, was progressive in nature.  The examiner did not note any corneal irregularity resulting in severe irregular astigmatism or double vision.  Slit lamp testing was normal and no other eye disorders other than cataracts were noted.  The examiner noted that the Veteran's cataracts did not impact his ability to work and found that the grade 1+ nuclear sclerotic cataracts seen in the Veteran were considered age appropriate and not affecting his vision.  He found that such were less likely than not related to the Veteran's diabetes.  

In an October 2012 VA diabetes examination, the Veteran reported his disorder was managed by restricted diet and a prescribed oral hypoglycemia agent.  The examiner noted that the Veteran's activities were not regulated as a result of his diabetes.  The Veteran visited his diabetic care provider for episodes of diabetes less than two times per month with no episodes of ketoacidosis requiring hospitalization in the prior year.  It was noted that there was no progressive weight loss or progressive loss of strength related to the Veteran's diabetes.  The Veteran did show a recognized complication of diabetic peripheral neuropathy.  However, the examiner did not make note of any erectile dysfunction or eye disorders at least as likely as not due to his diabetes.  The examiner noted that he Veteran's diabetes, and any neuropathy complications of diabetes, did not impact his work.  

In December 2015 the Veteran was afforded another diabetes VA examination.  The Vetera noted symptoms of being tired and sleeping often, in addition to urinating every 15 minutes.  The examiner found the Veteran to be well nourished, well developed and in no acute distress with no signs of malaise present.  Motor and sensory examination was also within normal limits.  The examiner found that the diabetes was managed by a restricted diet, in addition to oral agents and a prescribed insulin injection per day.  The examiner noted that the Veteran's diabetes caused regulated activities as part of his medical management of the disease.  Specifically, the Veteran reported that due to diabetes he had required bed rest.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions approximately two times per month.  The Veteran did not have any noted progressive unintentional weight loss or loss of strength attributable to diabetes and the examiner did not note any recognized complications of diabetes such as diabetic nephropathy or diabetic retinopathy.  However, the examiner did note that the Veteran experienced erectile dysfunction that was at least as likely as not due to his diabetes.  Regarding his diagnostic testing, the Veteran was found to have random plasma glucose of more than 200 mg/dl with classic symptoms of hyperglycemia.  The Veteran's diabetes was not noted to have an impact on his work.  

A December 2015 VA eye examination was conducted.  In the report, the examiner noted that the Veteran's claims folder had not been reviewed.  The examiner noted the prior diagnosis of bilateral nuclear sclerotic cataracts, diagnosed in 1994.  The examiner further noted the Veteran's report that he went for an eye examination in 1994 and was told he had cataracts.  The Veteran noted that the condition had gotten worse and sometimes because of the spots in his eyes he was unable to see.  The Veteran noted that this affected his ability to drive.  Upon examination the Veteran's uncorrected distance visual acuity was 20/40 or better, as was his corrected acuity.  The Veteran's pupils were round and reactive to light without any afferent pupillary defect present.  No anatomical loss, light perception or blindness of either eye was noted.  No severe corneal irregularity or double vision was noted.  Slit lamp examination was noted to be normal, with the exception of the noted nuclear sclerosis.  The examiner specified that the Veteran's condition was a preoperative cataract without decrease in visual acuity or other visual impairment.  No other scars, disfigurement or eye conditions were noted and the Veteran's eye condition was not noted to impact his work.  The examiner made notes at the end of the report that nuclear sclerotic cataract is a normal part of the aging process although its formation can be accelerated by conditions such as uncontrolled blood glucose and a history of smoking.  The examiner noted that the Veteran has a history of cigarette use, a pack a day for 40 years.  The examiner found that the Veteran's cataracts were not ready to be surgically removed as his visual acuity was still good.  He visits the VA for routine eye examinations every six months to follow up on his condition and to ensure there is no diabetic retinopathy.  The examiner noted that the Veteran's nasal visual field contraction in the right eye did not correlate with the complaint of peripheral field difficulty, however the examiner opined that such was a result of human error and required a repeat of visual field testing.  However, the Veteran refused to repeat such.  The left eye visual field was noted to be normal.  

The Board further notes recent VA treatment at the Memphis VAMC for the Veteran's diabetes in 2015 and 2016.  However, there is no relevant medical evidence which pertains to the Veteran's rating for his diabetes or any diabetes associated disabilities among such treatment.  

The Board finds that prior to December 2, 2015, an increased evaluation for diabetes is not warranted.  The evidence of record does not show regulation of activities during that time period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Rather, the 2011 and 2012 VA examinations only noted restricted diet and oral medication.  The 2012 examiner noted there was no restriction of activities.  Accordingly, the requirements for an increase are not met.  

As of December 2, 2015, however, the VA examiner noted that the Veteran's diabetes requires insulin, restricted diet, regulation of activities, to include bed rest, episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, as of that date, a 60 percent evaluation is warranted.  See Middleton, 727 F.3d 1172.  This is because the Veteran also has erectile dysfunction that is not compensable as none of the VA examinations, the VA treatment records, or the Veteran himself indicates that there is any deformity of the penis, atrophy of the testes, or removal of the testes.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7522, 7523, 7524 (2015).  \

Regarding the Veteran's cataracts, the Board notes that such have not even been associated with the Veteran's service-connected diabetes; therefore, they do not warrant a separate rating.  See September 2012 VA Examination Report for Eyes; see also December 2015 VA Examination Report for Eyes.

A maximum 100 percent rating is not for assignment, as the evidence does not reflect episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board therefore finds that the evidence of record indicates that the Veteran's diabetes warrants an increased rating of 60 percent from December 2, 2015 but does not warrant a rating in excess of 20 percent prior to this and with regard to his impotence and cataracts no separate disability rating is warranted.  


Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's diabetes are contemplated by the schedular criteria as they contemplate diet restrictions, medications taken, activity restrictions, and visits to health care providers.  Regarding nephropathy, the criteria contemplate effects on kidney function, hypertension, and particular lab readings.  Those criteria expressly consider the Veteran's restrictions caused by diabetes, including his associated nephropathy.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record otherwise has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Claim to Reopen: Spina Bifida

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a December 1980 rating, the RO denied the Veteran's claim for service connection for a back disorder.  The RO found that a back disorder did not exist during service.  The Veteran filed a notice of disagreement.  In a December 1981 rating decision, the RO denied the Veteran's claim for service connection for spina bifida.  The RO found that spina bifida, or a back disorder, did not exist during service.  The Veteran did not appeal or file new and material evidence within one year.  The decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.110, 3.156(b) (2015).

At the time of the December 1981 denial, the evidence of record included the Veteran's claim, the service treatment records (STRs), the service personnel records, the Veteran's report of a back injury in July 1979 and a statement of his symptoms in August 1979, back treatment records from 1979 and 1980, a September 1981 VA examination, and the Veteran's April 1981 statement.  The Veteran's STRs did not show any medical treatment for his spina bifida or back during his service, nor did his personnel records.  The Veteran reported a work injury in April 1978 at the Ingalls shipyard, where he was employed.  In July 1979 the Veteran reported to Ingalls West hospital after slipping on a conveyor belt on the job and hitting his left shoulder and his neck upon his fall.  He stated in that hospital report that he had not worked since such fall.  The Veteran stated in a later August 1979 report that his falls at work had produced pain with walking, numbness and tingling in his legs, impotence, frequent urges to urinate and pain radiating down his legs.  The Veteran was diagnosed with spina bifida in December 1979, and the examining medical professional included a lengthy statement of the Veteran's fall and his unemployment since, in the medical report.  The Veteran's medical records also include consistent treatment in 1979 and 1980 for his low back at a private clinic and hospital.  These records indicate the Veteran's continued lumbar pain and testing with some improvement with physical treatment and medication.  In July 1981 the Veteran was afforded a report of medical examination for disability evaluation for his claim of a back disability; the examiner noted the Veteran's prior work injury, also taking specific note that the Veteran's spine was "ok" upon entrance and discharge from the army.  The examiner confirmed the diagnosis of spina bifida.   

Evidence added to the record after the December 1981 rating decision includes the Veteran's lay statements, back treatment at the VAMC in Jackson, Mississippi in 1985, a private back evaluation in April 1985, a VA examination for the Veteran's back in February 1985, a Febraury 1988 VA examination, medical records from the Veteran's period of incarceration through 1998, an April 1999 VA examination, a VA examination in January 2007, a spinal x-ray in 2007, Memphis VAMC treatment records through 2016 including treatment and notation of consistent and chronic low back pain, and an April 2015 transcript of the Veteran's Board hearing.  In his lay statements, specifically in 1983, the Veteran noted constant pain in his low back area and traveling down his lower extremities.  In 1983 the Veteran also submitted a lay statement from a potential employer, the owner of a body shop, who noted that he was unable to employ the Veteran, as he was not able to lift heavy objects and was wearing a back brace when he arrived for an interview.   In March 1985 the Veteran was seen for continued back pain he attributed to his spina bifida, in addition to severe muscle spasms and pain in his legs.  A March 1985 VA examination found continued back pain.  In April 1985 the Veteran was afforded a private evaluation at the Jackson Bone and Joint Clinic for his back pain at which point he re-asserted his reports of his back injury while working and noted that he has been unable to work since.  X-rays revealed spina bifida of the sacrum, although the examiner did not find such to be clinically significant.  A February 1988 report of medical evaluation for the Veteran's disability found continued evidence of low back pain due to the Veteran's 1979 work injury.  While incarcerated, the Veteran sought treatment for back pain, and the treating medical professionals noted a history of spina bifida.  In April 1999 the Veteran was afforded another VA examination for his back, without an etiology opinion.  The examiner diagnosed degenerative joint disease of the lumbar spine and chronic low back pain.  In January 2007 the Veteran was afforded a VA examination for his low back, specifically his spina bifida diagnosis.  The examiner diagnosed multilevel degenerative disc disease of the lumbar spine with a herniated disc.  The examiner acknowledged the Veteran's reports of back pain after slipping and falling in 1979 post service.  He noted the examination findings of decreased range of motion and weakness in the Veteran's left lower extremity.  The examiner concluded that the Veteran's symptomatology was related to his military service, but without providing a rationale for such.  The Board further notes that through 2016 the Veteran has visited the Memphis VAMC, and has consistently reported chronic low back pain.  At the Veteran's April 2015 Board hearing he reiterated his work injury in 1979 and the pain and continued symptomatology that it caused him.  

The Board finds that new and material evidence has been presented.  The evidence, including the most recent VA examination is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.  The Board finds that additional development is required on remand.

Service Connection for High Cholesterol

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability... In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.

The evidence of record, including VA treatment records, demonstrates findings of high cholesterol in laboratory reports.  However, diagnoses of elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See Schedule for Rating Disabilities: Endocrine System Disabilities.  See 61 Fed. Reg. 20 .440, 20.445 (May 7, 1996).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  The evidence does not show nor has the Veteran contended that his high cholesterol, a laboratory finding, is a manifestation of an underlying disease.  

Thus, as a matter of law, there is no basis for awarding service connection for high cholesterol, and the appeal for this issue is denied.  This denial is grounded solely on the legal determination that high cholesterol is not itself a disability for VA purposes, based on the absence of legal merit, or lack of entitlement under the law, with respect to the claim.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).

Earlier Effective Dates

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).  The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q), (r).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b)(2); Harper, 10 Vet. App. 125; 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).


Grant of Separate Evaluation for Diabetic Nephropathy

The Veteran seeks an effective date earlier than April 4, 2012 for the award of a separate evaluation for nephropathy associated with diabetes mellitus. 

Here, a review of the claims file indicates that an October 26, 2009 VA examination that did not diagnose diabetic nephropathy, but noted kidney disease and microalbuminuria which was a complication of diabetes.  An April 2010 rating decision denied an increased evaluation for DM with nephropathy, impotence, and cataracts.  An informal claim for an increased evaluation for service-connected DM was filed on March 30, 2011 without any accompanying evidence.  A May 2011 VA examination was conducted, which determined there was no renal insufficiency, but evidence of mild nephropathy.  In a December 2011 rating decision, the RO denied an increase in the DM with nephropathy, impotence, and cataracts.  The Veteran appealed that denial.  In April 2012, the Veteran filed a TDIU claim.  An October 2012 VA examination was conducted.  The examiner opined that the kidney damage was due to other factors, not the Veteran's DM.  In a March 2013 rating decision, the RO granted a separate evaluation for diabetic nephropathy, noting that a claim had been inferred based upon the TDIU claim.  

Here, although the RO found the date of claim was in April 2012, the Board finds that the date of claim is March 30, 2011.  No earlier communication or action by the Veteran could be interpreted as a claim for an increased evaluation for DM.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The date of entitlement is October 26, 2009, the date a VA examiner determined that there was kidney disease with microalbuminuria, which meets the criteria for a compensable, and thus separate, rating.  See 38 C.F.R. § 4.115(a) (2015).  Thus, the proper effective date is March 30, 2011, as it is the later of the two dates.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than March 30, 2011 for the award of service connection for PTSD.  

The Veteran's claim for PTSD was first denied in a February 1989 rating decision.  In a June 2002 rating decision, the RO denied reopening the claim.  The claim was denied again in April 2010 based on the lack of an ability to verify the claimed stressor.  The Veteran then filed a claim for service connection for PTSD in March 2011 without any new and material evidence.  The claim was granted in a December 2011 rating decision, based on the new standards for service connection for PTSD and an October 19, 2011 VA examination that diagnosed PTSD based on his alleged stressors.  A 70 percent rating was assigned for his PTSD with an effective date of March 30, 2011, the date of claim.  

Here, the Board finds that the date of claim is March 30, 2011.  No earlier communication or action by the Veteran could be interpreted as a claim to reopen service connection for PTSD.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The date of entitlement is October 19, 2011, the date a VA examiner determined that there was a diagnosis of PTSD related to now-verified stressors.  See 38 C.F.R. § 3.304(f) (2015).  Until that date, the evidence did not support a grant of service connection for PTSD.  Even if, however, the date of entitlement is prior to March 30, 2011, the proper effective date is still March 30, 2011, as it is the later of the two dates.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased evaluation for diabetic nephropathy in excess of 30 percent is denied.

Entitlement to an evaluation for DM with impotence and cataracts of 60 percent, but no higher, is granted on and after December 2, 2015.

Entitlement to an evaluation for DM with impotence and cataracts in excess of 20 percent prior to December 2, 2015 is denied.  

As new and material evidence to reopen the claim for service connection for spina bifida has been received, the claim is reopened; the appeal is granted to this extent only.

Entitlement to service connection for high cholesterol is denied.  

Entitlement to an effective date of March 30, 2011, but no earlier, for the grant of a separate evaluation for diabetic nephropathy is granted.

Entitlement to an effective date prior to March 30, 2011 for the grant of service connection of PTSD is denied.  


REMAND

With regard to the claims for an increased rating for bilateral peripheral neuropathy and an increased rating for PTSD, current examinations are warranted in order to determine the current severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran was most recently provided a VA examination for his peripheral neuropathy in June 2011.  His most recently provided PTSD VA examination was in September 2012.  Pertinently, the record indicates a worsening of such disabilities since these VA examinations were conducted.  In this regard, the Veteran indicated a worsening of his symptoms during his April 2015 Board hearing.  See April 2015 Board Hearing Transcript pp 16, 17.  Therefore, worsening has been shown and current examinations are warranted.  

Regarding the Veteran's service connection claims for hypertension and a tooth disorder, remand is required for adequate examinations.  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. 
§ 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran has alleged, at his April 2015 Board hearing, that these disorders are secondary to his service connected disabilities.  See April 2015 Board Hearing Transcript.  A VA opinion has not been obtained with regard to whether the Veteran's hypertension or disorder of the teeth were caused or aggravated by his current service connected disabilities.  In light thereof, and because there is insufficient medical evidence to decide the claims, VA opinion should be issued to determine whether any of the Veteran's currently diagnosed hypertension and disorder of the teeth have been caused or aggravated by his service connected disabilities.  

Regarding the claim for service connection for a back disorder, remand is required to obtain an examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

Here, there are current disabilities of spina bifida and degenerative disc disease.  Additionally, the Veteran reports that he injured his back in service.  Although the service treatment records are silent and there is evidence of a post-service back injury, a VA examiner linked the back disorder to service.  In January 2007 the Veteran was afforded a VA examination for his low back, specifically his spina bifida diagnosis.  The examiner diagnosed multilevel degenerative disc disease of the lumbar spine with a herniated disc.  The examiner acknowledged the Veteran's reports of back pain after slipping and falling in 1979 post service.  He noted the examination findings of decreased range of motion and weakness in the Veteran's left lower extremity.  The examiner concluded that the Veteran's symptomatology was related to his military service, but without providing a rationale for such.  Clarification is now required.  

Regarding the claims to reopen the issues of entitlement to service connection for depressive disorder and anxiety, remand is required for the RO to adjudicate these claims on the merits.  Although the RO noted that these issues had been previously denied, the Board notes that the RO adjudicated claims for non-service connected pension in both the December 1980 and December 1981 rating decisions.  Furthermore, neither disorder was addressed in the 1989 rating decision addressing PTSD.  Thus, although VA has adjudicated these claims as claims to reopen, this is improper.  The claims are for direct service connection and should be readjudicated as such.  To do otherwise would cause prejudice to the Veteran.  

With regard to the issue of an earlier effective date for peripheral neuropathy of the bilateral lower extremities, the Board notes that the claim is "inextricably intertwined" with the issue of an increased rating for bilateral peripheral neuropathy, and the disposition of the earlier effective date claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

With regard to earlier effective date for TDIU and DEA benefits, these claims are "inextricably intertwined" with the issue of an service connection for a back disorder, and the disposition of the earlier effective date claim must be deferred pending resolving this preliminary matter.  See Harris, 1 Vet. App. at 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's service connected PTSD under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire (DBQ).

4.  After any additional records are associated with the claims file, schedule a VA examination to ascertain the current severity and manifestations of his service connected peripheral neuropathy of the bilateral extremities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's service connected peripheral neuropathy under the rating criteria, utilizing the appropriate DBQ.

5.  After any additional records are associated with the claims file, schedule a VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide the following opinions:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected disabilities, to include diabetes mellitus and PTSD.  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in, or is otherwise related to, active service. 

6.  After any additional records are associated with the claims file, schedule a VA examination to determine the nature and etiology of his tooth disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tooth disorder was caused or aggravated by his service-connected disabilities.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, is spina bifida a congenital defect or disease? For VA purposes, disease generally refers to a condition considered capable of improving or deteriorating, whereas defect generally refers to a condition not considered capable of improving or deteriorating. 

If spina bifida is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during the Veteran's period of service. 

If spina bifida is a congenital disease or a disorder other than a congenital defect, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether spina bifida was clearly and unmistakably not aggravated during service. 

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the back disorders, including spina bifida (if it is not congenital) and/or degenerative disc disease, had their onset in, or were otherwise caused by, the Veteran's military service.  

In rendering the above opinions, the examiner must address the following: 1) the Veteran's STRs; 2) the Veteran's report of a back injury in July 1979 and a statement of his symptoms in August 1979; 3) back treatment records from 1979 and 1980; 4) a September 1981 VA examination; 5) back treatment at the VAMC in Jackson, Mississippi in 1985; 6) a private back evaluation in April 1985; 7) a February 1985 VA examination; 8) a February 1988 VA examination; 9) medical records from the Veteran's period of incarceration through 1998; 10) an April 1999 VA examination; 11) a January 2007 VA examination; 12) VA treatment records through 2016; and 13) the Veteran's lay statements.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause will include denial of the Veteran's increased rating claims, and may include denials of the Veteran's service connection claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


